Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Lester appeals the district court’s order denying relief without prejudice on his 42 U.S.C. § 1983 (2006) complaint. The district court referred this case to a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.2012). The magistrate judge recommended that relief be denied and advised Lester that failure to file specific objections to this recommendation could waive appellate review of a district court order based upon the recommendation. The district court adopted the magistrate judge’s recommendation.*
The timely filing of specific objections to a magistrate judge’s recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned of the consequences of noncompliance. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); see also Thomas v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Lester has waived appellate review by failing to file specific objections after receiving proper notice. Accordingly, we affirm the judgment of the district court.
We dispense with oral argument because the facts and legal contentions are ade*510quately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although it adopted the magistrate judge's report, the district court elected to dismiss the action without prejudice rather than with prejudice as the magistrate judge had recommended.